Citation Nr: 0805809	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  99-02 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 letter and a December 1998 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  The case has 
since been transferred to the Philadelphia VARO.

The veteran's appeal initially addressed bilateral hearing 
loss.  However, service connection was granted for right ear 
hearing loss in a November 2005 rating decision, with the 
issue of service connection for left ear hearing loss still 
on appeal. 

In an October 2006 decision, the Board reopened the claim of 
service connection for left ear hearing loss but denied the 
reopened claim on its merits.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and, in September 2007, the veteran and the 
Secretary of Veterans Appeals (Secretary) filed a Joint 
Motion for Remand.  This motion was granted in a September 
2007 Court order, and the case is again before the Board.

Also, in the October 2006 decision, the Board remanded the 
issue of entitlement to an increased evaluation for residuals 
of fragment wounds to the left forearm for additional 
development.  While this issue is referenced in the January 
2008 brief from the veteran's representative, there is no 
indication from the claims file that development on this 
claim has been accomplished, or that the claim has been 
recertified to the Board by the RO or the AMC.  If in order, 
this claim will be addressed in a future Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the Joint Motion for Remand, the veteran and the Secretary 
stressed that the Board did not correctly apply the mandate 
of Bernard v. Brown, 4 Vet. App. 384, 394 (1993) in its 
October 2006 decision.  Under Bernard, the Board is required, 
after reopening a service connection claim on the basis of 
new and material evidence, to consider whether the veteran 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument at a hearing, and, if not, whether 
the veteran has been prejudiced thereby.  Id.

The Board has reviewed the October 2006 decision and notes 
that Bernard was in fact addressed, along with the question 
of prejudice to the veteran, in that decision.  It thus 
appears that the sole appropriate means by which to satisfy 
the requirements set forth in the Joint Motion for Remand 
would be to ensure that post-reopening procedural steps are 
taken by the RO or the AMC prior to a final Board 
adjudication on the merits.  In this regard, the Board is 
mindful that the Joint Motion for Remand calls for "further 
development and adjudication."

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Finally, the veteran should be reminded 
of his right to present additional 
evidence argument at a hearing.  See 
Bernard v. Brown, supra.

2.  After completion of the above 
development, the veteran's claim of 
service connection for bilateral hearing 
loss should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

